Citation Nr: 1629558	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depression, adjustment disorder, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969, from November 1990 to May 1991, and from April 2005 to April 2006.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Seattle, Washington.  

The Veteran and his wife testified before the undersigned at a July 2011 videoconference hearing; a transcript of the hearing is of record.

In February 2014, the Board remanded the Veteran's claim for further development; the case has now returned for further appellate review.

As noted in the February 2014 remand, the Veteran's claim of service connection for chronic depression has been re-characterized as a psychiatric disorder to include depression, adjustment disorder, anxiety, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the further delay, a remand of this case is necessary to ensure that there is a complete record upon which to decide this claim and that the Veteran is afforded every possible consideration.

In the February 2014 remand, the Board instructed the AOJ to send a letter to the Veteran requesting that he provide authorization for any outstanding private treatment records pertinent to his claim for service connection.  In June 2014, the Veteran indicated that he received treatment from Scovel Psychological Services.  In an attached statement, he indicated that he received treatment at that facility from May 25, 2012 to June 19, 2013.

In June 2014, the AOJ sent a letter to Scovel Psychological Services requesting records of treatment from January 14, 2014 to April 16, 2014.  In July 2014, Scovel Psychological Services responded that the Veteran did not receive treatment for the time periods specified in the June 2014 letter, and that he was last seen on June 19, 2013.  The AOJ did not send a follow-up request for the time period identified by the Veteran.  

As a result, the Board finds that the duty to assist has not been fulfilled.  Thus, on remand, the AOJ should once again attempt to obtain these outstanding private treatment records.  Because the June 2014 VA Form 21-4142, Authorization for Release of Information, is now expired, the AOJ should request that the Veteran once again submit the necessary authorization to obtain private treatment records from Scovel Psychological Services.

Given the need for further remand, the AOJ should also obtain any outstanding VA treatment records that are not already associated with the claims file.  Records dated through September 8, 2014, are currently of record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a release form for medical records generated by Scovel Psychological Services from May 26, 2012 to June 19, 2013.  After the Veteran has signed the appropriate released, those records should be obtained and associated with the claims folder.  If the AOJ cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain any outstanding VA treatment records dated from September 9, 2014, onward that have not already been associated with the claims file.

3.  The AOJ must review the claims file and ensure that the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




